Citation Nr: 1028937	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection claim for a left lower 
extremity neurological disorder, to include as secondary to a 
lower back disorder.  

2.  Entitlement to service connection claim for a disorder of the 
penis, to include as secondary to a lower back disorder.  

3.  Whether new and material evidence has been presented to 
reopen a service connection claim for a gastrointestinal 
disorder, and if so whether service connection is warranted.  

4.  Whether new and material evidence has been presented to 
reopen a service connection claim for asthma.  

5.  Entitlement to an increased rating, for the service-connected 
lower back disc pathology, root irritation at L5 (lower back 
disorder), currently evaluated at 40 percent disabling.

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from July 1981 to October 1981 
and from November 1990 to September 1991.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from October 2004, March 2005 and July 2005 rating 
decisions by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).  

In December 2008, after certification of this appeal, the Veteran 
submitted additional evidence, consisting of his own December 
2008 statement and that of a VA physician.  This evidence was not 
accompanied by a waiver of initial RO consideration.  
Nevertheless, the additional evidence is not pertinent to the 
appeal, and as such, initial RO consideration is not necessary.  
38 C.F.R. § 20.1304(c).  Specifically, the VA physician's 
statement relates to a matter presently not certified to the 
Board for review and has been referred to the RO for appropriate 
action.  Additionally, the Veteran's statement is essentially 
duplicative of evidence and argument already of record.  
Therefore, referral of these documents to the RO for their 
initial consideration is not warranted.

In the Veteran's August 2005 VA Form 9, which was accepted as a 
Notice of Disagreement (NOD) with the rating decision(s) on 
appeal, the Veteran initially requested, by checking the 
appropriate box, to appear for a travel board hearing at the RO 
before a Veterans Law Judge.  However, in a subsequently 
submitted VA Form 9, substantive appeal, received at the RO in 
June 2006, the Veteran indicated, by checking the appropriate 
box, that he did not want a Board hearing.  

The issue of entitlement to service connection for a 
cervical spine disorder has been raised the statements of 
the Veteran and a VA physician, both dated in December 
2008, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this claim and it is referred 
to the AOJ for appropriate action. 

The issues of (i) service connection for a left lower extremity 
neurological disorder and a disorder of the penis, both to 
include as secondary to a lower back disorder; (ii) the reopened 
claim of entitlement to service connection for a gastrointestinal 
disorder; (iii) entitlement to an increased rating for the 
service-connected lower back disorder, currently rated at 40 
percent; and (iv) entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Unappealed rating actions, respectively dated in December 
1991, October 1995, March 1998, July 1998, April 2002 and August 
2002, denied or declined to reopen the Veteran's service 
connection claim for a gastrointestinal disorder, variously 
claimed or diagnosed as a stomach disorder, hiatal hernia, 
retching gastropathy, stomach ulcers, and nausea/stomach cramps.  
These decisions are final.

2.  Evidence added to the record since the August 2002 RO 
decision, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a 
gastrointestinal disorder, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  An unappealed July 1998 rating action denied the Veteran's 
service connection claim for asthma because the evidence of 
record failed to demonstrate a nexus between the disorder and the 
Veteran's military service, or any service connected disability.  
That decision is final.

4.  Evidence added to the record since the July 1998 rating 
decision, denying the Veteran's service connection claim for 
asthma, does not relate to an unestablished fact necessary to 
substantiate claim, and does not raise a reasonable possibility 
of substantiating that claim.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the August 2002 rating 
action, declining to reopen the Veteran's service connection 
claim for a gastrointestinal disorder, is new and material and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2.  Evidence added to the record since the July 1998 rating 
action, denying the Veteran's service connection claim for 
asthma, is not new and material and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the previously denied claim of service connection for a 
gastrointestinal disorder is reopened pursuant to this decision, 
any errors with regard to VAs duty to notify and assist the 
Veteran in the development of his claim are harmless as they 
pertain to the reopening of the claim.  

Regarding the Veteran's application to reopen the previously 
denied claim of service connection for asthma, the RO provided 
the appellant pre-adjudication notice by letter dated in May 
2004.

This notification, along with additional notifications, including 
a December 2004 letter, substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.

In addition, the appellant was provided notification of the prior 
rating decision that denied service connection for asthma, and 
the reason for the prior denial.  The appellant was specifically 
notified in the May 2004 notice letter that to substantiate the 
underlying claim for asthma, he needed to show asthma existed 
from military service to the present time.  The letter also 
informed the appellant that the prior claim was denied because 
the service medical records were negative for treatment and 
diagnoses [of asthma].  Furthermore, the appellant was also 
notified in the December 2004 letter that to establish service 
connection for asthma, it must be shown that evidence submitted 
to reopen the claim must relate to why the claim was previously 
denied, namely that there was no condition incurred or aggravated 
during active service.  The letters also explained how private 
records could be obtained on his behalf.  In essence, the 
appellant was advised that the prior claim was denied because the 
evidence of record did not show that asthma was incurred in or 
aggravated by service.  Thus, the appellant was aware of the 
basis for the denial of the underlying claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Further, the Veteran was specifically advised in the May and 
December 2004 letters of the definition of new and material 
evidence to reopen a previously denied claim.  Accordingly, based 
on the various notices sent to the appellant a reasonable person 
would be expected to understand what types of evidence would be 
required to reopen the claim.  

VA has obtained service treatment records and afforded the 
appellant the opportunity to give testimony before the Board.  In 
addition, the appellant has submitted private medical evidence.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims file, 
and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  New and Material Evidence


The Veteran presently seeks to reopen service connection claims 
for asthma and a gastrointestinal disorder.  

A December 1991 rating action denied the Veteran's service 
connection claim for a gastrointestinal disorder (then considered 
as stomach problems).  At this time, the Veteran's service 
treatment records, a November 1991 VA examination and private 
treatment records were reviewed by the RO, which determined there 
was no evidence of a nexus between a gastrointestinal disorder 
and military service, nor was there evidence of a current 
gastrointestinal disorder.  As such, the RO denied the Veteran's 
service connection claim.  The Veteran did not appeal this 
decision within the prescribed time, and the decision became 
final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002).

An October 1995 rating action effectively reopened and denied on 
the merits the Veteran's service connection claim for a 
gastrointestinal disorder (then considered as hernia disorder).  
The RO considered the evidence of record at the time of the 
December 1991 rating action, additional VA treatment records, and 
statements from the Veteran.  Upon evaluating the aforementioned 
evidence, the RO denied the Veteran's service connection claim, 
finding no evidence of a nexus between military service and a 
current gastrointestinal disorder.  The Veteran did not appeal 
this decision within the prescribed time, and the decision became 
final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002).

Subsequently, in March 1998 and July 1998 rating actions, the RO 
declined to reopen the Veteran's service connection claim for a 
gastrointestinal disorder (then considered as a stomach disorder 
and hiatal hernia, respectively).  All evidence previously of 
record, the Veteran's reserve treatment records, newly generated 
VA treatment records and multiple VA examinations were reviewed 
by the RO.  Relying on this evidence the RO did not reopen the 
Veteran's claim, determining there was no evidence of any current 
gastrointestinal disorder, or of a nexus between any such 
disorder and the Veteran's military service.  The Veteran did not 
appeal these decisions within the prescribed time, and the 
decisions became final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 
2002).

In an April 2002 rating action, the RO reopened the Veteran's 
connection claim for a gastrointestinal disorder (then considered 
as stomach ulcers), and denied it on the merits.  The RO reviewed 
all the aforementioned evidence, newly generated VA treatment 
records, multiple VA examination reports, and additional 
statements from the Veteran, but concluded there was no evidence 
of a nexus between any gastrointestinal disorder and the 
Veteran's military service.  Accordingly, the RO denied the 
Veteran's service connection claim.  The Veteran did not appeal 
this decision within the prescribed time, and the decision became 
final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002).

Most recently, the RO declined to reopen the Veteran's service 
connection claim for a gastrointestinal (then considered as 
nausea and stomach cramps), in an August 2002 rating action.  The 
evidence added to the record at this time included a statement 
from the Veteran and his DD-214.  Looking to this additional 
evidence, the RO concluded there was no evidence of a currently 
diagnosed gastrointestinal disorder (for VA purposes) or any 
evidence of a nexus between any such disorder and military 
service and declined to reopen the claim.  The Veteran did not 
appeal this decision within the prescribed time, and the decision 
became final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002).  

Regarding the asthma claim, a July 1998 rating action denied the 
Veteran's initial service connection claim for asthma.  At this 
time, the RO reviewed the Veteran's service treatment records, 
reserve treatment records, multiple VA examinations, post-service 
VA and private treatment records generated prior to this 
decision, and statements from the Veteran.  Based on this 
evidence, the RO found no evidence of a nexus between the 
Veteran's asthma and his military service and denied the claim.  
The Veteran did not appeal this decision within the prescribed 
time, and the decision became final.  38 U.S.C.A. §§ 7103(a), 
7104(b) (West 2002).  

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  When "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

	Gastrointestinal Disorder

Numerous pieces of evidence have been added to the record since 
the now final August 2002 denial of the Veteran's application to 
reopen a service connection claim for a gastrointestinal 
disorder.  In a September 2000 private treatment record, not 
previously of record, it is noted that the Veteran had 
longstanding gastritis for which he took Tagamet daily.  A 
February 2002 private hospitalization discharge summary is 
particularly relevant, as it reflects the Veteran's diagnosis of 
peptic ulcer disease.  Additionally, a July 2005 VA treatment 
note documents the Veteran's diagnosis of gastroesophageal reflux 
disease (GERD).  

In addition, the Veteran submitted a copy of a form 2173, dated 
in May 1991, showing complaints of nausea and stomach cramps.  
The document notes that the Veteran was evaluated for stomach 
problems when he was deployed and continued to have nausea and 
cramps during the demobilization process.  This document is not 
only new and material evidence, but it raises the possibility of 
service connection by way of aggravation.  

The Veteran has now presented evidence related to a previously 
unestablished necessary element of his claim (a diagnosis of a 
gastrointestinal disorder for VA purposes that could be related 
to complaints in service).  These newly submitted documents are 
new and material, within the meaning of 38 C.F.R. § 3.156(a) and 
the claim for service connection is reopened.

	Asthma

Since the July 1998 denial of the Veteran's service connection 
claim for asthma, numerous VA treatment records, generated after 
that decision, have been associated with the claims folder.  
These newly associated treatment records reflect the Veteran's 
diagnosis with asthma and document the treatment of the 
condition, but provide no evidence relating the current condition 
to the Veteran's military service or any service connected 
disorder.  See VA Treatment Record, September 12, 2001 and 
October 19, 2005.  Additionally many VA examination reports, such 
as those dated in September 2004 and May 2006, have been 
associated with the Veteran's claim folder; nevertheless, these 
records also provide no opinion, or suggestion, of a nexus 
between diagnosed asthma and the Veteran's military service.  
Consequently, these additional VA treatment and examination 
records are not material within the meaning of 38 C.F.R. § 
3.156(a).

Additional private treatment records have also been added to the 
record.  These records include a September 2000 private 
examination, performed for SSA disability purposes, which 
documents the Veteran's "longstanding asthma and use[age] of an 
inhaler."  Also, records such as a February 2002 private 
hospital discharge summary, documenting the Veteran's 
hospitalization for the flu and his discharge diagnosis with 
asthma exacerbation, have been associated with the claims folder.  
Nonetheless, these private treatment and examination records do 
not opine, or suggest, the Veteran's asthma is related to 
military service or any service connected disorder.  Accordingly, 
these records are not material within the meaning of 38 C.F.R. 
§ 3.156(a).  

Notably, the Veteran's SSA records and disability determinations, 
including those dated in August 1996, April 1997and February 
2001, have been made of record but provide no evidence, 
suggestion or opinion that the Veteran's asthma is related to 
military service or any service connected disorder.  
Consequently, although the SSA records are new, they are not 
material within the meaning of 38 C.F.R. § 3.156(a).  

Since the July 1998 rating action, duplicative documents have 
also been added to the record, including numerous VA treatment 
records.  Duplicate records are not new within the meaning of 38 
C.F.R. § 3.156(a).

The record has also been supplemented with additional statements 
from the Veteran.  An August 2005 statement is indicative of 
those that have been added to the record, as it reflects the 
Veteran's opinion that diagnosed asthma is "directly related" 
to his military service.  Although the Veteran is competent to 
relay his account of symptoms and onset of his asthma, in a 
situation of this nature, the Veteran lacks the medical training 
and expertise to provide a credible opinion, as to the cause of 
his asthma disorder or to link any such disorder to his military 
service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 
(Fed. Cir. 2006).  Moreover, the Veteran is reiterating his 
continued assertion that diagnosed asthma is related to military 
service, presenting no new position related to this aspect of his 
claim.  As the Veteran's newly submitted statements simply 
reemphasized the position previously considered, in the now final 
July 1998 rating action, this evidence is not new or sufficient 
to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992); 
see also Anglin v. West, 11 Vet. App. 361, 368 (1998); 38 C.F.R. 
§ 3.156(a).

In summary, the evidence added to the record since the July 1998 
rating action, denying the Veteran's service connection claim for 
asthma, does not relate to an unestablished fact necessary to 
substantiate the Veteran's service connection for asthma, and 
does not raise a reasonable possibility of substantiating that 
claim.  What was lacking in July 1998, and is still lacking, is 
evidence that provides a nexus between the Veteran's asthma and 
his military service or any service connected disorder.  As the 
evidence added to the record since the July 1998 rating decision 
is not new and material, the claim is not reopened.


ORDER

New and material evidence has been presented related to a service 
connection claim for a gastrointestinal disorder, and the claim 
is reopened.

New and material evidence not having been received to reopen a 
service connection claim for asthma, the appeal is denied.


REMAND

As an initial matter, the Veteran was without any 
gastrointestinal or similar defect at the time of his entrance 
into active military service, in November 1990.  The Veteran's 
enlistment examination for this period of service is not of 
record and no medical evidence prior to this period of service 
documents any complaints or treatment for any gastrointestinal 
disorder; nevertheless, a January 1991 service treatment record 
reflects the Veteran's account of experiencing stomach pains for 
the previous two-months, placing the onset of such symptoms 
approximately in November 1990.  Upon considering the 
aforementioned factors, the May 1991 Statement of Medical 
Examination and Duty Status (located on the reverse of the 
Veteran's DD-214), indicating the Veteran's nausea and stomach 
cramps existed prior to service, is insufficient to rebut the 
presumption of soundness, as required under 38 U.S.C.A. § 1111, 
and the Board's analysis and development efforts will proceed 
accordingly.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).

The Veteran maintains that his current gastrointestinal disorder 
is related to, and/or had its onset during, his period of active 
military service.  Numerous service treatment records document 
the Veteran's complaints and treatment for gastrointestinal 
symptoms, and a January 2003 VA treatment record reflects his 
diagnosis of gastroesophageal reflux disease (GERD) and hiatal 
hernia.  Taken together, this is sufficient evidence to trigger 
VA's duty to provide an appropriate examination.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 
3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability may be associated 
with in-service injuries for the purposes of a VA examination).  
Accordingly, the Veteran should be provided a VA examination, to 
determine if any currently diagnosed gastrointestinal disorder is 
related to the Veteran's military service, or had its onset at 
such time.

The Veteran also seeks an increased disability rating for his 
lower back disorder, currently rated as 40 percent disabling.  In 
his June 2006 Appeal to the Board of Veterans' Appeals (VA Form 
9), the Veteran stated his lower back disorder was "not getting 
any better but [was getting] worse."  This statement suggests 
the Veteran's lower back disorder may have worsened since his 
last VA examination.  As such, VA should afford the Veteran a 
contemporaneous VA examination, to assess the current nature, 
extent and severity of his lower back disorder.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995). 

The Veteran has also submitted a December 2008 statement from the 
VA Medical Center in Jackson, Mississippi.  This statement 
indicates that a magnetic resonance image (MRI) was taken of the 
Veteran's lower back, revealing multilevel degenerative disc 
changes and spondylosis and informing the Veteran related follow-
up treatment was available.  This statement raises the 
possibility that additional VA treatment records, relevant to the 
Veteran's increased rating claim may exist which have not been 
associated with the claims folder.  VA should undertake efforts 
to attempt to obtain any additional relevant VA treatment records 
not presently associated with the claims folder, related to the 
treatment of the Veteran's back.

The Veteran's claim for an increased rating is intertwined with 
the claims for service connection for a left lower extremity 
neurological disorder and/or a disorder of the penis.  As such, 
these claims should be addressed at the VA examination, and the 
examiner should opine as to whether any neurological impairment 
of the left lower extremity and/or penis is as likely as not 
secondary to the service-connected back disorder, and/or 
otherwise related to service.  

Finally, the issue of entitlement to TDIU is inextricably 
intertwined with the remanded claims.  Consequently, the Board 
must defer adjudication of this claim, pending completion of the 
remand instructions.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the VA 
Medical Center, Jackson, Mississippi, any 
treatment, and/or hospitalization, records 
related to the Veteran's back, dated between 
May 2006 (the dates of the last statement of 
the case) and the date of this decision.  
Efforts to obtain the records should end only 
if VA concludes that the records sought do 
not exist, that further efforts to obtain 
those records would be futile, or where they 
are advised that the requested records do not 
exist or the custodian does not have them.  
Any negative response should be in 
writing, and associated with the claims 
folder.

2.  After the above development has been 
completed and the relevant records 
and/or negative responses associated 
with the claims file, the Veteran should be 
afforded a new VA spine examination with an 
appropriate expert.  The claims folder should 
be made available to, and reviewed by, the 
examiner, with such review noted in the 
examination report.  

The examiner is requested to indicate whether 
there is painful motion or weakness on 
motion, as well as to specifically record the 
range of motion of the Veteran's lower back 
(in degrees), and to indicate at what point 
motion becomes painful, including with 
repetitive use or on flare-ups.  Any signs of 
ankylosis or any other compatible disorder 
should be noted.

Additionally, the examiner should indicate 
whether the Veteran's lower back disorder 
results in any neurological symptoms or 
impairment, to include lower extremity 
neuropathy and/or erectile dysfunction, and 
if so, to what degree.  The examiner should 
further comment on whether the Veteran's 
lower back disorder and other service-
connected disorders, in combination, render 
him unable to obtain or maintain 
substantially gainful employment.  All tests 
and studies deemed necessary by the examiner 
should be conducted and associated with the 
claims file.  All findings and conclusions 
should be set forth in a legible report.

3.  The Veteran should also be scheduled for 
a VA examination to determine the etiology of 
any current gastrointestinal disorder.  The 
claims folder should be made available to, 
and reviewed by, the examiner before the 
examination, with such review noted in the 
examination report.  The examiner should 
record the full history of the disorder, 
including the Veteran's own account of the 
onset/etiology of his disability, and 
specifically comment as to the likelihood 
that any currently diagnosed gastrointestinal 
disorder had its onset in service, or is 
related to the Veteran's military service.  
The examiner should specifically comment on 
whether there is any relationship between the 
Veteran's in-service gastrointestinal 
symptoms, as noted in his service treatment 
record, and any currently diagnosed disorder, 
including whether there is continuity of 
symptoms since service.  The examiner should 
provide the reasons and basis for all 
opinions given.  

4.  Following completion of the development 
requested, readjudicate the Veteran's claim 
of entitlement to an increased rating for the 
service-connected back disability, service 
connection for a left lower extremity 
neurological disorder and a disorder of the 
penis, and entitlement to a TDIU.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC), and an appropriate period of 
time allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


